UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1045


GWENNETTA PRATT-MILLER; CURTIS DAWKINS,

                Plaintiffs – Appellants,

          v.

SHERIFF BETH ARTHUR,

                Defendant – Appellee,

          and

CRAIG PATTERSON, individually and in his Official Capacity;
COUNTY OF ARLINGTON VIRGINIA; ARLINGTON COUNTY SHERIFF’S
OFFICE,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00666-LMB-JFA)


Submitted:   October 18, 2016               Decided:   November 3, 2016


Before GREGORY, Chief Judge, and AGEE and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sidney   Schupak,  LAW    OFFICES   OF  SIDNEY   SCHUPAK,  LLC,
Gaithersburg, Maryland,   for Appellant. Alexander Francuzenko,
Broderick Coleman Dunn, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Gwennetta Pratt-Miller and Curtis Dawkins seek to appeal

the district court’s order granting summary judgment for the

Appellee but allowing the claims against the remaining Defendant

to go forward.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order the Appellants seek to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.               We

dispense     with    oral   argument   because     the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                       3